Affirmed and Opinion Filed February 26, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01038-CR

                            LUISO MORALES LIMAS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F10-72294-X

                              MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Myers and Evans
                               Opinion by Chief Justice Wright

       Luiso Morales Limas was convicted of aggravated sexual assault of a child younger than

fourteen years. See TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(i) (West Supp. 2013). The trial

court assessed punishment at twenty years’ imprisonment and a $5,000 fine. The trial court’s

judgment also includes an order that appellant pay $636 in court costs. In a single issue,

appellant contends there is insufficient evidence in the record to support the trial court’s order

that he pay the $636 in court costs. We affirm the trial court’s judgment.

       Appellant contends the evidence is insufficient to support the trial court’s order that he

pay $636 in court costs because the clerk’s record does not contain a bill of costs. The State
responds that the record contains sufficient evidence to support a portion of the amount of costs

assessed by the trial court.

        If a criminal action is appealed, “an officer of the court shall certify and sign a bill of

costs stating the costs that have been accrued and send the bill of costs to the court to which the

action or proceeding is . . . appealed.” TEX. CODE CRIM. PROC. ANN. art. 103.006 (West 2006).

Costs may not be collected from the person charged with the costs until a written bill, containing

the items of cost, is produced and signed by the officer who charged the cost or the officer

entitled to receive payment for the cost. Id. art. 103.001.

        The clerk’s record in this case does not contain a copy of the bill of costs. We, however,

ordered the Dallas County District Clerk to file a supplemental record containing a certified bill

of costs associated with this case, and the clerk did so. See TEX. R. APP. P. 34.5(c)(1) (allowing

supplementation of clerk’s record if relevant items have been omitted). Appellant’s complaint

that the evidence is insufficient to support the imposition of costs because the clerk’s record did

not contain a bill of costs is now moot. See Coronel v. State, 416 S.W.3d 550, 555 (Tex. App.––

Dallas, pet. ref’d); Franklin v. State, 402 S.W.3d 894, 895 (Tex. App.—Dallas 2013, no pet.).

We overrule his first issue.

        In response to the Court’s order requiring supplementation of the records, appellant filed

an objection that the bill of costs in the supplemental record is not “proper bill[s] of costs” and

the bill of costs was not filed in the trial court or brought to the trial court’s attention before costs

were entered into the judgment. The Court rejected these objections and arguments in Coronel.

See Coronel, 416 S.W.3d at 555–56. We likewise reject them here, and conclude the cost bill

contained in the supplemental clerk’s record is sufficient to support the assessment of costs in the

judgment. See id. We overrule all of appellant’s objections to the supplemental clerk’s record.



                                                   ‐2‐ 
       We affirm the trial court’s judgment.

Do Not Publish
TEX. R. APP. P. 47
121038F.U05

                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                               ‐3‐ 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


LUISO MORALES LIMAS, Appellant                      Appeal from the Criminal District Court
                                                    No. 6 of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01038-CR       V.                         F10-72294-X).
                                                    Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                        Justices Myers and Evans participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered February 26, 2014




 
 
 
                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
 

 
 
 
 

 

                                            ‐4‐